—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), dated October 5, 1998, convicting him of conspiracy in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court’s charge regarding his alleged oral statement was proper, and the court correctly refused to provide an additional charge on the issue (see, People v Sharlow, 185 AD2d 289).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is without merit. S. Miller, J. P., Friedmann, Feuerstein and Schmidt, JJ., concur.